Order, Supreme Court, New York County, entered November 8, 1979, awarding plaintiff alimony, pendente lite, of $1,000 per week, unanimously modified, on the law, on the facts and in the exercise of discretion, without costs or disbursements, to reduce said sum to $500 per week, effective the date of this court’s order. In the event defendant fails to serve a note of issue for the next available term, or if either party delays the trial of this action in any manner, an application for modification of the award may be made by the other. After considering the circumstances of the parties we modify Special Term’s award of temporary alimony to $500 weekly, a sum which we believe appropriate to plaintiff’s present needs, and attach conditions which, we trust, will assure an early trial of this matter. Concur—Sullivan, J. P., Ross, Markewich, Silverman and Yesawich, JJ.